Cross appeals from a judgment of the Supreme Court in favor of plaintiff entered May 13, 1960, in Hew York County, upon a verdict rendered at a Trial Term. Defendant, City of Hew York, appeals from that part of said judgment which granted judgment in favor of plaintiff for a certain amount of money on the first cause of action. Plaintiff appeals from that part of said judgment in favor of defendant city on the second, third and fourth causes of action.
Memorandum by the Court.
Judgment in favor of plaintiff on the first cause of action and in favor of defendant City of Hew York on the second, third and fourth causes of action, affirmed, without costs to either party. Upon the trial of the action the jury rendered a verdict for $75,000 in favor of plaintiff on the first cause of action, which alleged personal injuries resulting from excessive force used by police officers in the course of arresting plaintiff on the street. It is not disputed that plaintiff was struck by one or more members of the Police Department, in the course of arrest. Plaintiff contends that the force used was excessive. Defendant contends that only sufficient force was used in the circumstances to effectuate arrest. There is disagreement as to how many poliemen hit plaintiff, and the number of times he was hit. Prom the verdict, the jury apparently chose to believe plaintiff’s version of the facts. There was sufficient credible evidence to support plaintiff’s version, and the jury’s verdict, that the severity of the force used was inordinate in relation to the force necessary to effect arrest. The severity of the brain damage and other injuries plaintiff suffered are consistent with a finding that he was subjected to excessive force. In view of the conflicting evidence, it was for the jury to determine whether the police involved exceeded permissible bounds in effectuating plaintiff’s arrest. Likewise, in respect of plaintiff’s appeal from the judgment in favor of the City of Hew York upon the second, third and fourth causes of action, these causes also involved disputed issues of fact which were properly submitted to the jury on instructions to which no exception was taken.